Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS

40. (Currently Amended) A system, comprising: 
a controller configured to: 
detect two or more fiducial markers placed on a subject by: 
identifying a plurality of candidate regions using image data; and 
selecting two or more candidate regions of the plurality of candidate regions as corresponding to the two or more fiducial markers; 
determine a scanning area of the subject bounded by the two or more fiducial markers; and 
restrict the transducer from traveling beyond the scanning area while the transducer collects 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show: detecting two or more fiducial markers placed on the subject by: identifying a plurality of candidate regions using image data; and selecting two or more candidate regions of the plurality of candidate regions as corresponding to the two or more fiducial markers; determining a scanning area of the subject bounded by the two or more fiducial markers; and restricting the transducer from traveling beyond the scanning area while the transducer collects the ultrasound data. 
Although the closest prior art (US Pub. No. 2017/0065835 and WO 2018169235A1) discloses operating a transducer of a headset system that collects ultrasound data from a subject, there is no teaching on the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate detecting two or more fiducial markers placed on the subject by: identifying a plurality of candidate regions using image data; and selecting two or more candidate regions of the plurality of candidate regions as corresponding to the two or more fiducial markers; determining a scanning area of the subject bounded by the two or more fiducial markers; and restricting the transducer from traveling beyond the scanning area while the transducer collects the ultrasound data. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA E VAZQUEZ COLON/EXAMINER, ART UNIT 2482